UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . COMMISSION FILE NUMBER333-143512 FIRMA HOLDINGS CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 20-5000381 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 181 N. Arroyo Grande Blvd. Ste. 140B Henderson, NV (Address of principal executive offices) (Zip code) (888) 901-4550 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of November 12, 2014, the Company had 94,032,340 outstanding shares of common stock. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures about Marketing Risk 23 Item 4.Controls and Procedures 23 PART II - OTHER INFORMATION Item 1.Legal Proceedings 24 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4.Mine Safety Disclosures 24 Item 5.Other Information 24 Item 6.Exhibits 24 SIGNATURES 25 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FIRMA HOLDINGS CORP. AND SUBSIDIARIES (formerly known as Tara Minerals Corp.) (A Subsidiary of Tara Gold Resources Corp.) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2 THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 3 Table of Contents FIRMA HOLDINGS CORP. AND SUBSIDIARIES (formerly known as Tara Minerals Corp.) (A Subsidiary of Tara Gold Resources Corp.) CONDENSED CONSOLIDATED BALANCE SHEETS September30,2014 December 31,2013 (Unaudited) Assets Current assets: Cash $ $ Other receivables, net Prepaid assets Assets held for disposal, net Note receivable, current - Other current assets Total current assets Property, plant, equipment, mine development and land, net Intellectual property - Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Notes and other payables, current portion Convertible notes payable, net Due to related parties, net of due from Total current liabilities Notes and other payables, non-current portion Total liabilities Stockholders’ equity: Common stock: $0.001 par value; authorized 200,000,000 shares; issued and outstanding 94,032,340 and 81,082,278 shares, respectively Additional paid-in capital Common stock payable - Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Firma Holdings stockholders’ equity Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to these Condensed Consolidated Financial Statements. 4 Table of Contents FIRMA HOLDINGS CORP. AND SUBSIDIARIES (formerly known as Tara Minerals Corp.) (A Subsidiary of Tara Gold Resources Corp.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, Mining revenues $
